EXHIBIT 10.51

STOCK PURCHASE AGREEMENT

BY AND AMONG

ROBERT W. SABES

AND

VCG HOLDING CORP.,

A COLORADO CORPORATION



--------------------------------------------------------------------------------

EXHIBIT AND SCHEDULE INDEX

 

EXHIBIT

  

INSTRUMENT

   PAGE 1.3    Assignment Separate From Certificate/Seller    27 1.4    Section
1362(e)(3) Election Consent    28 6.1    Seller Restrictive Covenant Agreement
   29

SCHEDULES

  

DESCRIPTION

     3.4    Exceptions to Absence of Equity Investments    i 3.5.1    Additional
Liabilities to Financial Statements    ii 3.6    Sales Tax Return 2006    iii
3.7    Fixed Assets of $2,500 or more    iv 3.8    Indebtedness    v 3.9   
Prepaids and Inventory    vi 3.10    No Violation of Other Agreements    vii
3.11    Absence of Changes    viii 3.12    Litigation    ix 3.13    How
Corporation Conducts Business    x 3.14    Contracts    xi 3.15.1    Trademarks
   xii 3.15.2    Owned Software    xiii 3.16    Labor Matters    xiv 3.17   
Benefit Plans    xv 3.19    Insurance    xvi 3.20    Related Party Relationships
   xvii 3.22    Format of Exhibits    xviii

 

Ex-1



--------------------------------------------------------------------------------

EXECUTION COPY

STOCK PURCHASE AGREEMENT

This STOCK PURCHASE AGREEMENT (“Agreement”) is made this      day of April,
2007, by and between Robert W. Sabes, a Florida resident (“Seller”) and VCG
Holding Corp., a Colorado corporation, (“Purchaser”).

RECITALS:

 

A. Robert W. Sabes (the “Seller”) is the owner of the 500 shares of Classic
Affairs, Inc., a Minnesota corporation (the “Corporation”), represented by Share
Certificate Number 1, which represents one hundred percent (100%) of the issued
and outstanding capital stock (the “Stock”) of the Corporation.

 

B. The principal business of the Corporation is operation of an adult
entertainment restaurant and bar known as “Schieks Palace Royale” (the
“Business”) at 115 South 4th Street, Minneapolis, Minnesota (the “Premises”).

 

C. Purchaser desires to purchase from Seller, and Seller desires to sell to
Purchaser, Stock of Seller pursuant to the terms and conditions of this
Agreement.

 

D. An affiliate of Seller, JFS Desert Fountain Properties, LLC, a Minnesota
limited liability company, (“LLC” or “Landlord”) owns the Premises and has
leased such Premises to the Corporation under that certain lease dated
September 22, 1998, as amended and extended (“Real Estate and Equipment Lease”
or “Lease”).

 

E. In order to purchase the Stock, Purchaser must be qualified to be granted a
Class A Liquor License With Sunday Sales (“Liquor License”) by the Minneapolis
City Council, Minneapolis, Minnesota (the “Minneapolis City Council”) and the
change in control must be approved by the Minneapolis City Council, as new sole
shareholder of the Corporation (“License Approval”).

 

F. Landlord and Purchaser have entered into that certain Real Estate Purchase
Agreement of even date herewith (the “REPA”), under which Landlord will sell and
Purchaser will purchase the Premises.

AGREEMENT

In consideration of the foregoing, and the mutual covenants and agreements
contained herein, Seller and Purchaser stipulate to the accuracy of the
foregoing Recitals and incorporate them into the body of this Agreement by
reference, and otherwise agree as follows:

 

1. TERMS OF SALE

 

1.1 Sale of Stock to Purchaser. Upon and subject to the contingencies set forth
in Sections 7 and 8 hereafter, Seller hereby agrees to sell and the Purchaser
hereby agrees to purchase the Stock owned by Seller for the purchase price and
other consideration set forth within this Agreement.

 

1.2 Earnest Money. The Earnest Money is $50,000, receipt of which is hereby
acknowledged by Seller, pursuant to the terms of that certain Letter of Intent
between Seller, LLC and Purchaser dated January 3, 2007 (the “LOI”). The Earnest
Money shall be applied to the purchase price upon the closing of the sale and
purchase of the Stock and is subject to partial or full forfeiture under Article
10 and the LOI if the purchase and sale of the Stock does not close.

 

1.3 Assignment Separate from Certificate. Purchaser’s acquisition of the Stock
shall be evidenced by an Assignment Separate from Certificate, from Seller to
Purchaser (“Assignment Separate from Certificate/Seller”), in substantially the
form of Exhibit 1.3 to this Agreement.



--------------------------------------------------------------------------------

1.4 1362(e)(3) Election. Seller and Purchaser agree to elect to apply the
specific accounting rules allowed under IRC Section 1362(e)(3), by allowing the
Seller to close the tax year and the books and records of the Corporation as of
the day before the Closing Date (hereafter defined), and attach the Election
Consent under Section 1362(e)(3), as evidenced by Exhibit 1.4 attached hereto
and made a part hereof. Exhibit 1.4 shall be attached to each of the tax returns
of the Corporation for tax-year 2007, and the Purchaser shall cause the
Corporation to provide evidence of such attachment and filings in accordance
with the Internal Revenue Code of 1986, as amended. Purchaser shall cause the
Corporation to provide access to Seller and Seller’s representatives to the
books and records of the Corporation necessary to effectuate such election, to
prepare the income tax return for the “S Short Year” (as defined in IRC section
1362(e)) and allow the defense of any audit related to any pass through income,
deduction, credit or loss to Seller.

 

2. PURCHASE PRICE; CLOSING

 

2.1 Purchase Price. The Purchase Price being paid by Purchaser to Seller is
Seven Million and No/100ths Dollars ($7,000,000.00). The Purchase Price shall be
payable as follows:

 

  2.1.1 Purchaser shall be credited $50,000 for the amount of earnest money held
by Seller; and

 

  2.1.2 Six Million Nine Hundred Fifty Thousand and No/100ths Dollars
($6,950,000.00) plus any amounts due Seller pursuant to Section 2.4 by wire
transfer or certified check at Closing (hereinafter defined).

 

2.2 Seller Restrictive Covenant Agreement. The payment of one thousand and
No/100ths Dollars ($1,000.00) at Closing to Seller by Purchaser is consideration
for the Seller Restrictive Covenant Agreement in favor of Purchaser in the form
of Exhibit 6.1 attached hereto and incorporated herein by reference.

 

2.3 Closing. The purchase and sale (“Closing”) provided for in this Agreement
will take place in the offices of Moss & Barnett, a professional association,
4800 Wells Fargo Center, 90 South Seventh Street, Minneapolis, Minnesota, at
10:00 a.m. (local time) on a date that is within five business days following
the approval by the Minneapolis City Council of the transfer the Stock from
Seller to Purchaser and signature of such approval by the Mayor of the City of
Minneapolis and publication required by Minneapolis ordinance of such approval
by the Mayor of the City of Minneapolis, and publication required by Minneapolis
ordinance or at such other time and place or at such other time and place as
Seller and Purchaser may agree. The date of which the Closing occurs is referred
to in this Agreement as the “Closing Date,” and the Closing shall be deemed to
have occurred as of 11:59 p.m. On the Closing Date. However, if the approval
process referenced in this Section 2.3 is not completed on or before
July 1, 2007, Seller may terminate this Agreement by providing written notice to
the Purchaser. In such event, Purchaser may extend Closing Date for an
additional 30 days upon payment of any additional $10,000, which amount shall be
nonrefundable and which shall not be considered an amount in escrow or an
addition to the Purchase Price.

 

2.4 Incidentals Relating to Closing. On the Closing Date, Seller will cause the
Corporation to have on Premises (in any safe, safety deposit box and/or in the
on-site ATM) the sum of $30,000 and approximately one week’s inventory of
supplies, liquor, boutique and the like. Any accounts receivable, prepaid
expenses, the ATM deposits plus accrued interest in beer vendor deposits on the
Closing Date, less any expenses incurred by the Corporation through the Closing
Date, will be paid to Seller by the Corporation and Purchaser covenants to cause
such payment to Seller or directly to vendor, if such payment is to be made
subsequent to the Closing Date. Seller and Purchaser agree to execute and
deliver a signed and dated Memorandum reflecting any such payments or amounts
noted in this Section 2.4 and the payments shall deem to be additions to or
deductions from the Purchase Price. Seller or Seller’s representatives shall
have full access to the books and records of the Corporation subsequent to the
Closing Date in order to determine or verify the amounts required to be paid
under this Section 2.4.

 

-2-



--------------------------------------------------------------------------------

3. REPRESENTATIONS AND WARRANTIES OF SELLER

Seller, without investigation, represents and warrants to Purchaser as follows:

 

3.1 Organization, Standing and Foreign Qualification.

 

  3.1.1 The Corporation is a corporation duly organized, validly existing and in
good standing under the laws of the State of Minnesota and has the full power
and authority (corporate and otherwise) to carry on its business in the places
and as it is now being conducted and to own and lease the properties and assets
which it now owns or leases.

 

  3.1.2 The Corporation is not qualified and/or licensed to transact business as
a foreign corporation in any jurisdiction and the character of the property
owned or leased by the Corporation and the nature of the business conducted by
it do not require such qualification and/or licensing in any jurisdiction other
than Minnesota, where the failure to be so qualified and/or licensed would have
an adverse effect on the financial condition or operations of the Corporation.

 

3.2 Authority and Status. Seller has the capacity and authority to execute and
deliver this Agreement, to perform and consummate the transactions contemplated
hereby without the necessity of any act or consent of any other person. This
Agreement and each and every agreement, document, exhibit, and instrument to be
executed, delivered and performed by Seller in connection herewith constitute or
will, when executed and delivered, constitute the valid and legally binding
obligations of the Seller, enforceable in accordance with their respective
terms, except as enforceability may be limited by applicable equitable
principles or by bankruptcy, insolvency, reorganization, moratorium, or similar
laws from time to time in effect affecting the enforcement of creditors’ rights
generally.

 

3.3 Capitalization. The entire authorized capital stock of the Corporation
consists of One Million (1,000,000) shares of common stock, ten cents ($.10) par
value per share, of which five hundred (500) are issued and outstanding. No
shares are held in treasury and the Corporation has no other shares of capital
stock issued or outstanding. All of the issued and outstanding shares of common
stock of the Corporation have been validly issued and are fully paid and
nonassessable, and are owned by the Seller, free and clear of all liens, claims,
charges and encumbrances of any nature. The authorization of no other person or
entity is required in order to consummate the transactions contemplated herein
by virtue of any such person or entity having an equitable or beneficial
interest in any of the shares of the Corporation. There are no outstanding
options, warrants, calls, commitments or plans by the Corporation to issue any
additional shares of its capital stock, to pay any dividends on such shares or
to purchase, redeem, or retire any outstanding shares of its capital stock, nor
are there outstanding any securities or obligations which are convertible into
or exchangeable for any shares of capital stock of the Corporation.

 

3.4 Absence of Equity Investments. The Corporation does not, either directly or
indirectly, own of record or beneficially any shares or other equity interests
in any corporation, partnership, limited partnership, joint venture, trust or
other business entity. Except as described in Schedule 3.4 hereto, the Seller
does not own, directly or indirectly, of record or beneficially, any shares or
other equity interests in any corporation (except as a stockholder holding less
than one percent (1 %) interest in a corporation whose shares are traded on a
national or regional securities exchange or in the over-the-counter-market),
partnership, limited partnership, joint venture, trust or other business entity,
all or any portion of the business of which is competitive with that of the
Corporation.

 

-3-



--------------------------------------------------------------------------------

3.5 Financial Statements, Liabilities and Obligations of the Corporation.

 

  3.5.1 Purchaser has been provided with complete copies of the Corporation’s
unaudited financial Statements as of 2005 and 2006, (herein respectively
referred to as the “2005 Financial Statements and 2006 Financial Statements”).
Purchaser has also received copies of the unaudited balance sheet as of
January 31, 2007, and the related unaudited statement of income for the period
then ended (the “Interim Financial Statements”). All such financial statements
have been prepared from, and are in complete accordance with, the books and
records of the Corporation, are, to Seller’s knowledge, true and complete
statements of the financial position of the Corporation as of their respective
dates, (except that the Interim Financial Statements do not contain any notes
thereto and are subject to normal year end audit adjustments, which individually
and in the aggregate, will not deviate materially from the Interim Financial
Statements), consistently applied, fairly present the results of operations of
the Corporation as of the respective dates thereof and disclose all liabilities
of the Corporation, whether absolute, contingent, accrued or otherwise, existing
as of the respective dates thereof, unless additional liabilities are set forth
on Schedule 3.5.1. Notwithstanding the foregoing, Purchaser is not relying on
the 2005 and 2006, and Interim Financial Statements inasmuch as Purchaser has
caused the 2005 and 2006 financial statements of the Corporation to be
independently audited at the sole expense of the Purchaser and Purchaser has had
on site the Manager of the Business as provided in Section 2.5.

 

  3.5.2 To knowledge of Seller, the Corporation has no liability or obligation
(whether accrued, absolute, contingent or otherwise) which is of a nature
required to be reflected in financial statements prepared in accordance with
past practices, consistently applied, (including, without limitation, any
liability which might result from an audit of its tax returns by any appropriate
authority), whereby such non-disclosure constitutes fraud, except for (a) the
liabilities and obligations which are disclosed, or reserved against, in the
Interim Financial Statements or Schedule 3.5.1, to the extent and in the amounts
so disclosed or reserved against, and (b) liabilities incurred or accrued in the
Ordinary Course of Business since January 1, 2005 and which do not, either
individually or in the aggregate, have an adverse effect on the Business of the
Corporation.

 

  3.5.3 Except as disclosed in the Interim Financial Statements or Schedule
3.5.1, the Corporation is not in default with respect to any liabilities or
obligations, and all such liabilities or obligations shown or reflected in the
Interim Financial Statements or Schedule 3.5.1 and such liabilities incurred or
accrued subsequent to January 1, 2007 have been, or are being, paid and
discharged as they become due, and all such liabilities and obligations were
incurred in the Ordinary Course of Business.

 

3.6

Tax Return. The Corporation has, as of the date hereof, and will have prior to
Closing, timely and accurately filed all tax reporting required to be provided
and filed by it prior to such dates and has timely paid, or will timely pay
prior to Closing, all taxes shown on such reports as owed for the periods of
such reports, withholding or other payroll related taxes shown on such reports.
True and correct copies of the Minnesota sales and use tax return of the
Corporation for 2006 are attached hereto as Schedule 3.6. The tax basis of all
assets of the Corporation as reflected on its books and records is correct and
accurate for use in tax periods ending after Closing, assuming that no change in
applicable federal or state tax laws or generally accepted accounting principles
occur subsequent to Closing. Except as described on Schedule 3.5.1, the Seller
will not cause the Corporation to become, subject to any additional taxes,
interest, penalties or other similar charges as a result of the failure to file
timely or accurately, as required by applicable law, any such tax report or to
pay timely any amount shown to be due thereon, including, without limitation,
any such taxes, interest, penalties or charges resulting from the obtaining of
an extension of time to file any return or to pay any tax. However, as set forth
in Section 3.5.1, Purchaser has conducted its own independent audit of the 2005
and 2006 financial statements of the Corporation and is relying on the results
of the certified audit as to the financial condition of the Corporation as at
the dates of each calendar year end and not the financial statements

 

-4-



--------------------------------------------------------------------------------

 

provided by the Seller. Purchaser affirmed that it is not relying on the Interim
Financial Statements. No assessments or notices of deficiency or other
communications have been received by the Seller relating to the Corporation with
respect to any tax return or report which has not been paid, discharged or fully
reserved against in the Interim Financial Statements. No amendments or
applications for refund have been filed or are planned with respect to the
returns, except as identified in Schedule 3.6. There are no agreements between
the Corporation and any taxing authority, including, without limitation, the
Internal Revenue Service, waiving or extending any statute of limitations with
respect to any tax return, and the Corporation has not filed any consent or
election under the Code, other than such consents and elections, if any,
reflected in the Corporation’s tax reports for its taxable years ending 2004,
2005 and 2006.

 

3.7 Ownership of Assets and Leases. The Corporation owns no real property.
Schedule 3.7 attached contains a list of all fixed assets owned by the
Corporation individually having a value of $2,500 or more, including, but not
limited to, all leasehold improvements and all machinery and equipment, office
furniture and equipment owned by the Corporation. The Corporation has good and
marketable title to all of the assets shown on Schedule 3.7 subject to no
mortgage, pledge, lien, conditional sale agreement, encumbrance, charge or
adverse claim whatsoever, except as shown on Schedule 3.7, and except for the
pledge of certain assets of the Corporation to secure the payment and
performance of the Real Estate and Equipment Lease. Except as shown on Schedule
3.7, none of the properties or assets used by the Corporation are held under any
lease, or as conditional vendee under any conditional sale or other title
retention agreement. Schedule 3.7 includes a list of all leases of all land,
buildings, machinery, and equipment on the books of, or used in connection with
the operations of the Corporation of which the Corporation is a tenant or
equipment lessee. None of the assets of the Corporation shown on Schedule 3.7 is
leased by the Corporation to any other person or entity. Each of the equipment
leases and agreements described in Schedule 3.7 is in full force and effect and
constitutes a legal, valid and binding obligation of the Corporation and (to the
knowledge of Seller) the other respective parties thereto, and is enforceable in
accordance with its terms against the Corporation and neither the Corporation
nor (to the knowledge of the Corporation), the other parties to such agreements
is in default. To Seller’s knowledge, the machinery and equipment owned or
leased by the Corporation are usable and operable in the Business of the
Corporation as it is now being conducted. Except as set forth on Schedule 3.7,
all Inventories owned by the Corporation consist only of items of a quality
readily usable. The Corporation has not received any notice of violation of any
applicable zoning regulation, ordinance or other law, regulation or requirement
relating to its operations and properties; whether owned or leased, and there is
no such violation or grounds therefor which could adversely affect the operation
of the Business conducted by the Corporation. Except pursuant to this Agreement,
neither the Corporation nor Seller is a party to any contract or obligation
whereby there has been granted to anyone an absolute or contingent right to
purchase, obtain or acquire any rights in any of the assets, properties or
operations of the Corporation or used in connection with the Business of the
Corporation, except as set forth on Schedule 3.7.

 

3.8 Indebtedness of the Corporation. Attached hereto as Schedule 3.8 is a list
of all instruments, agreements or arrangements pursuant to which the Corporation
has borrowed any money, incurred any indebtedness or established any line of
credit which represents a liability of the Corporation on the date hereof. The
Corporation has performed all the obligations required to be performed by it to
date pursuant to the obligations listed on Schedule 3.8 and the Corporation is
not in default under any mortgage, indenture, note or other obligation for, or
relating to, borrowed money to which the Corporation is a party, or to which any
property or assets belonging to, or used by, the Corporation is subject, and
there has not occurred any event which, but for the passage of time or giving of
notice, or both, would constitute a default.

 

3.9

Prepaids and Inventory. Schedule 3.9 is a true and complete list of all of the
cash, prepaid expense and Inventory of the Corporation as of January 1, 2007.
Schedule 3.9 shall be updated and provided to Purchaser approximately ten days
prior to the Closing Date up through the day prior to the Closing Date. All
prepaids and Inventory from January 1, 2007 and the Closing Date will be
properly recorded on the books of the Corporation in the Ordinary Course of
Business. Subject to

 

-5-



--------------------------------------------------------------------------------

 

Section 2.4, Purchaser acknowledges that Seller shall cause the Corporation to
reduce the amount of cash or inventory to the extent it is possible to so do
based on the then circumstances through the S-Distributions (hereinafter
defined) by the Corporation to Seller prior to the Closing Date from available
cash or in kind inventory. The prepaids shall be referred to as the
“Receivables.”

 

3.10 Agreement Does Not Violate Other Instruments. Except as listed in Schedule
3.10, the execution and delivery of this Agreement by the Seller does not, and
the consummation of the transactions contemplated hereby will not, violate any
provision of the Articles of Incorporation, as amended, or Bylaws, as amended,
of the Corporation or violate or constitute an occurrence of default under any
provision of, or conflict with, or result in acceleration of any obligation
under, or give rise to a right by any party to terminate its obligations under,
any mortgage, deed of trust, conveyance to secure debt, note, loan, lien, lease,
agreement, instrument, or any order, judgment, decree or other arrangement to
which the Corporation is a party or is bound or by which the Corporation’s
assets are affected. Except as listed or described on Schedule 3.10, no consent,
approval or order of any governmental entity is required to be obtained or made
by or with respect to the Corporation or Seller, or any assets, properties or
operations of the Corporation, in connection with the execution and delivery by
the Corporation of this Agreement or the consummation of the transactions
contemplated hereby.

 

3.11 Absence of Changes. Since January 1, 2007, the Corporation has not, except
as disclosed on Schedule 3.11:

 

  3.11.1 Transferred, assigned, conveyed or liquidated into current assets any
of its assets or business or entered into any transaction or incurred any
liability or obligation, other than in the Ordinary Course of Business;

 

  3.11.2 Suffered any material adverse change in its business, operations, or
financial condition and Seller has not become aware of any event or state of
facts which may result in a material adverse effect;

 

  3.11.3 Suffered any material destruction, damage or loss, other than ordinary
wear and tear, whether or not covered by insurance;

 

  3.11.4 Suffered, permitted or incurred the imposition of any lien, charge,
encumbrance (which as used herein includes, without limitation, any mortgage,
deed of trust, conveyance to secure debt or security interest) or claim upon any
of its assets;

 

  3.11.5 Committed, suffered, permitted or incurred any default in any material
liability or material obligation;

 

  3.11.6 Made or agreed to any adverse change in the terms of any contract or
instrument to which it is a party, which may result in a material adverse
effect;

 

  3.11.7 Waived, canceled, sold or otherwise disposed of, for less than the face
amount thereof, any material claim or right which it has against others;

 

  3.11.8 Declared, promised or made any distribution or other payment to its
shareholders (other than reasonable compensation for services actually rendered
and S-Distributions) or issued any additional shares or rights, options or calls
with respect to the Corporation’s shares, or redeemed, purchased or otherwise
acquired any of the Corporation’s shares, or made any change whatsoever in the
Corporation’s capital structure;

 

-6-



--------------------------------------------------------------------------------

  3.11.9 Paid, agreed to pay or incurred any new material obligation for any
payment for, any contribution or other amount to, or with respect to, any
employee benefit plan, or paid any bonus to, or granted any increase in the
compensation of, the Corporation’s directors, officers, agents or employees, or
made any increase in the pension, retirement or other benefits of its directors,
officers, agents or other employees;

 

  3.11.10 Incurred any other material liability or obligation or entered into
any transaction other than in the Ordinary Course of Business; except the
payment of any liabilities, fees, obligations, and expenses for the Corporation
obligations which are charged to the Corporation prior to the Closing Date;

 

  3.11.11 Received any notices, and Seller has no reason to believe, that any
material supplier has taken or contemplates any steps which could disrupt any
material business relationship of the Corporation with said supplier or could
result in a material diminution in the value of the Corporation as a going
concern; or

 

  3.11.12 Paid, agreed to pay or incurred any obligation for any payment of any
material indebtedness except current liabilities incurred, in the Ordinary
Course of Business except as set forth in this Agreement or in any exhibit or
schedule hereto, and except for payments as they become due pursuant to
governing agreements disclosed hereunder.

 

3.12 Litigation. Except as otherwise set forth in Schedule 3.12 and continuing
to the Closing Date, there is not presently and will not be, a suit, action,
proceeding, claim or investigation and to knowledge of Seller pending,
threatened against or materially affecting the Corporation. None of the items
described in Schedule 3.12, in the Corporation’s opinion, based on the current
state of its knowledge, singly or in the aggregate, if pursued and/or resulting
in a judgment, would have a material adverse effect on the assets, business,
goodwill or financial condition of the Corporation or the right of the
Corporation to consummate the transactions contemplated hereby. Except as set
forth in Schedule 3.12, to knowledge of Seller there are no facts and
circumstances which may subject the Corporation to any a suit, action,
proceeding, claim or investigation.

 

3.13 Licenses and Permits: Compliance With Law. The Corporation holds a Class A
Liquor License With Sunday Sales and all other licenses, certificates, permits,
franchises and rights from all appropriate federal, state or other public
authorities necessary for the conduct of its Business under the licenses,
certificates, permits, and franchises issued to the Corporation by the City of
Minneapolis or other governmental units or subdivisions thereof, and the use of
its assets where the failure to hold such licenses, certificates, permits,
franchises, and rights would have an adverse effect on the financial condition
or the Business operations of the Corporation. Except as noted in Schedule 3.13,
the Corporation believes it is presently conducting its Business so as to comply
in all respects with all applicable statutes, ordinances, rules, regulations and
orders of any governmental authority, based on the current business of the
Corporation. Further, the Corporation is neither presently charged with, or
under governmental investigation with respect to any actual or alleged violation
of any statute, ordinance, rule or regulation, nor presently the subject of any
pending or threatened adverse proceeding by any regulatory authority having
jurisdiction over its Business, properties or operations, except as set forth on
Schedule 3.13. Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby will result in the
termination of any license, certificate, permit, franchise or right held by the
Corporation, except the liquor license of the Corporation, and all such licenses
(except the liquor license), certificates, permits, franchises and rights will
inure to the benefit of Purchaser after the transactions contemplated by this
Agreement. True and correct copies of such licenses, certificates and the like
are attached hereto as Schedule 3.13.

 

3.14 Contracts, Etc. Schedule 3.14 consists of a true and complete list of all
written contracts, agreements to which the Corporation is a party and other
instruments and oral agreements requiring payments in excess of $5,000 in the
aggregate or not terminable at will by the Corporation within thirty days
without recourse. Except as set forth in any exhibits or schedules, including
Schedule 3.14, the Corporation is not a party or subject to, whether oral or
written, any of the following:

 

  3.14.1 Any contracts, commitments or agreements, the consummation or
performance of which would, either singly or in the aggregate, have material
adverse effect upon its Business, operations or financial condition;

 

-7-



--------------------------------------------------------------------------------

  3.14.2 Any contract or commitment which is outside of the Ordinary course of
Business or at a price or prices in excess of those otherwise available at the
time such contract or commitment was entered into.

 

  3.14.3 Any contract or commitment involving an obligation which cannot, or in
reasonable probability will not, be performed or terminated within thirty
(30) days from the dates as of which these representations are made;

 

  3.14.4 Any lease, rental agreement or other contract or commitment materially
affecting the ownership or leasing of, title to or use of any interest in real
or personal property and any maintenance or service agreements relating to any
real or personal property;

 

  3.14.5 Any note receivable;

 

  3.14.6 Any contract or commitment providing for payments based in any manner
upon the sales, purchases, receipts, income or profits of the Corporation,
except for any volume purchase discounts or incentives;

 

  3.14.7 Any single contract or commitment, or sales or purchase order, which
involves future payments, performance of services or delivery of goods and/or
materials, to or by the Corporation with an amount or value in the aggregate in
excess of $5,000 (other than trade accounts payable incurred in the Ordinary
Course of Business with an amount or value of less than $5,000;

 

  3.14.8 Any franchise agreement, marketing agreement or royalty agreement, and
with respect to each such agreement;

 

  3.14.9 Any material contract or agreement with a creditor not made in the
Ordinary Course of Business;

 

  3.14.10 Any employment contract or arrangement regarding employees or
independent contractors which is not terminable by it within thirty (30) days
without payment of any amount for any reason whatsoever, or for any continuing
payment of any type or nature, including, without limitation, any bonuses and
vested commissions except as disclosed in Section 3.14 or in Schedule 3.14, and
in any other exhibit or schedule to this Agreement;

 

  3.14.11 Any plan or other arrangement providing for life insurance, pensions,
stock rights, distributions, options, deferred compensation, retirement
payments, profit sharing, medical reimbursements or other benefits for officers
or other employees or independent contractors;

 

  3.14.12 Any contract, agreement, understanding or arrangement restricting the
Corporation from carrying on its Business;

 

  3.14.13 Any instrument or arrangement evidencing or related to any material
indebtedness for money borrowed or to be borrowed, whether directly or
indirectly, by way of purchase money obligation, guaranty, subordination,
conditional sale, lease, purchase or otherwise;

 

-8-



--------------------------------------------------------------------------------

  3.14.14 Any contract with any labor organization;

 

  3.14.15 Any policy of life, fire, liability, medical or other form of
insurance, except for any renewal of existing insurance;

 

  3.14.16 Any order or written approval of any federal, state or local
regulatory agency required to conduct its Business, except the consent order of
the Corporation with the Internal Revenue Service dated January 27, 1995, and
with the Commissioner of Revenue with the State of Minnesota dated January 9,
1995, a copy of each has previously been provided to Buyer;

 

  3.14.17 Any licensing, data processing, maintenance or other agreement
relating to the licensing, installation, servicing or use of computer software;

 

  3.14.18 Any contract or agreement with any contract programmer, independent
contractor, nonemployee agent or other entities (other than an employee) which
has or has contracted to perform computer programming services for the
Corporation; or

 

  3.14.19 Any contract or agreement, not of the type covered by any of the other
items of this Section 3.14, which is not in the Ordinary Course of Business or
which has an material adverse impact on the Business or assets of the
Corporation.

All of the contracts, agreements, policies of insurance or instruments described
in any exhibits or schedules in this Agreement, are valid and binding upon the
Corporation and are in full force and effect and enforceable in accordance with
their terms, and neither the Corporation nor (to the knowledge of Seller) any
other party to any such contract, commitment or arrangement has breached any
material provision of, or is in material default under, the terms thereof, and
(to the knowledge of Seller) there are no existing facts or circumstances which
would prevent the work in process of the Corporation or its contracts and
agreements from maturing in due course into fully collectible accounts
receivable.

 

3.15 Intellectual Property; Computer Software.

 

  3.15.1 Schedule 3.15.1 sets forth a complete and correct list and summary
description of all trademarks, trade names, service marks, service names, brand
names, copyrights and patents, registrations thereof and applications therefor
(collectively “Trademarks”), applicable to or used in the Business of the
Corporation, together with a complete list of all licenses granted by or to the
Corporation with respect to any of the above. Neither the Corporation nor Seller
is currently in receipt of any notice of any violation of, and the Corporation
is not violating, the rights of others in any trademark, trade name, service
mark, copyright, patent, trade secret, know-how or other intangible asset. Any
registration by Purchaser of a Trademark relating to the Corporation and/or its
business shall be promptly assigned to Seller or Seller’s assignee in the event
no Closing occurs of this Agreement. This Section 3.15.1 shall survive
termination of this Agreement.

 

  3.15.2

The Corporation has sole, full and clear title to that computer software
described as “Owned Software” on Schedule 3.15.2 (the “Owned Software”), free of
all claims, including claims or rights of employees, agents, consultants or
other parties involved in the development or creation of such computer software.
Except as set forth on Schedule 3.15.2, the Corporation has the right and
license to use, sublicense, modify and copy that software described as “Licensed
Software” on Schedule 3.15.2 (the “Licensed Software”) free and clear of any
limitations or encumbrances except as may be set forth in any license agreements
listed in Schedule 3.15.2. Schedule 3.15.2 sets

 

-9-



--------------------------------------------------------------------------------

 

forth a list of all license fees, rents, royalties or other charges that the
Corporation is required or obligated to pay with respect to Licensed Software.
The Corporation is in substantial compliance with all provisions of any license,
lease or other similar agreement pursuant to which it has rights to use the
Licensed Software. Except as disclosed on Schedule 3.15.2, none of the Licensed
Software has been incorporated into or made a part of any Owned Software or any
other Licensed Software and none of the Owned Software is dependent on any
Licensed Software in order to freely operate in the manner in which it is
intended. The Owned Software and Licensed Software constitute all software used
in the business of the Corporation (the “Corporation Software”). To the Seller’s
knowledge, the Corporation is not infringing any intellectual property rights of
any other person or entity with respect to the Corporation Software, and no
other person or entity is infringing any intellectual property rights of the
Corporation in the Corporation Software.

 

3.16 Labor Matters. Except as set forth on Schedule 3.16, within the last
thirty-six (36) months the Corporation has not been the subject of any union
activity or labor dispute, nor has there been any strike of any kind called, to
the knowledge of Seller, or threatened to be called against it. Except as set
forth on Schedule 3.16, the Corporation is not aware of facts which would
constitute a violation of any applicable federal or state law or regulation
relating to labor, labor practices, or employment practices. There has not been,
and to the knowledge of the Corporation there will not be, any adverse change in
relations with employees and independent contractors of the Corporation as a
result of the transactions contemplated by this Agreement. Notwithstanding the
foregoing, Seller makes no warranty whether or not all or any of the managers or
other employees of the Corporation will remain as managers and/or employees or
if he/she/they does or do, for how long.

 

3.17 Benefit Plans. Except as set forth in Section 3.14.12, and Schedule 3.17,
there are no pension, retirement, profit-sharing, deferred compensation, stock
option, employee stock ownership, severance pay, accrued vacation, bonus or
other incentive plans, any other written or unwritten employee program,
arrangement, agreement or understanding, (whether arrived at through collective
bargaining or otherwise), any medical, vision, dental or other health plans, any
life insurance plans or any other employee benefit plan or fringe benefit plan,
including, without limitation, any “employee benefit plan,” as that term is
defined in Section 3(3) of the Employee Retirement Income Security Act of 1974
as amended (“ERISA”) and any multi-employer plan within the meaning of
Section 3(37) of ERISA, currently or previously adopted, maintained, sponsored
in whole or in part or contributed to by the Corporation or any current or
former member of a commonly controlled group of trades or businesses (as defined
in Section 4001(b) (1) of ERISA) including the Corporation for the benefit of
employees, retirees, dependents, spouses, directors, independent contractors or
other beneficiaries of the Corporation and under which employees, retirees,
dependents, spouses, directors, independent contractors or other beneficiaries
of the Corporation are eligible to participate or under or in connection with
which the Corporation has any contingent or noncontingent liability of any kind
whether or not probable of assertion (collectively, the “Benefit Plans”). Any of
the Benefit Plans which is an “employee pension benefit plan,” as that term is
defined in Section 3(2) of ERISA, or an “employee welfare benefit plan” as that
term is defined in Section 3(1) of ERISA, is referred to herein as an “ERISA
Plan.”

 

3.18 Reserved.

 

3.19 Insurance. Set forth in Schedule 3.19 is a complete list of insurance
policies which the Corporation currently maintains with respect to its Business,
properties or employees. Except as set forth in Schedule 3.19, such policies are
in full force and effect and no event has occurred which would give any
insurance carrier a right to terminate any such policy. Such policies, with
respect to their amounts and types of coverage, may or may not be adequate,
based on Purchaser’s evaluation of risk, to insure fully against risks to which
the Corporation and its property and assets are exposed for covered risks.
Schedule 3.19 includes a true and correct copy of the most recent Risk Detail
Report issued with respect to certain of the policies listed on such Schedule
3.19. The Corporation does not believe any insurance owned or maintained by the
Corporation is assignable or transferable to Purchaser.

 

-10-



--------------------------------------------------------------------------------

3.20 Related Party Relationships. Except as set forth in Schedule 3.20, no
shareholder nor any officer or director of the Corporation, possesses, directly
or indirectly, any beneficial interest in, or is a director, officer or employee
of, any corporation, partnership, firm, association or business organization
which is a client, supplier, customer, lessor, lessee, lender, creditor,
borrower, debtor or contracting party with or of the Corporation (except as a
stockholder holding less than a ten percent interest in a corporation whose
shares are traded on a national or regional securities exchange or in the
over-the-counter market). Notwithstanding the foregoing, a revocable trust for
the benefit of Seller’s spouse is the sole member and Seller’s spouse is an
officer of the LLC which owns the Premises.

 

3.21 Reserved.

 

3.22 Schedules The Schedules attached hereto are incorporated herein by
reference as though fully set forth, shall be, to Seller’s knowledge, without
investigation, true, correct and complete on the date same are provided to
Purchaser and, except as set forth in Schedule 3.22 to be provided in one or
more formats or amended formats from a period of time 10 days prior to the
Closing Date through and including the Closing Date will, to Seller’s knowledge,
without investigation, be true, correct and complete as of the Closing Date. All
or part of any Schedule may be referenced as part of another Schedule to this
Agreement. Any information furnished in any Schedule attached to this Agreement
which also provides instruments, documents, information or disclosures with
respect to another Schedule shall be deemed to have been provided in such other
exhibit and/or schedule whether or not identified and referenced in such other
Schedule. No schedule is false in any material manner.

 

3.23 Survival/Seller. The representations and warranties set forth in this
Section 3, shall not survive Closing, unless fraud or intentional
misrepresentation by Seller prior to Closing has prevented the discovery by
Purchaser of an inaccuracy or breach.

 

4. REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser represents and warrants to Seller as follows:

 

4.1 Power and Authority. Purchaser has the full power and authority, corporate
or otherwise, to execute and deliver this Agreement, to perform hereunder and to
consummate the transactions contemplated hereby without the necessity of any act
or consent of any other person whomsoever. This Agreement and each and every
other agreement, document and instrument to be executed, delivered and performed
by Purchaser in connection herewith, constitute or will, when executed and
delivered, constitute the valid and legally binding obligation of Purchaser
enforceable against it in accordance with their respective terms, except as
enforceability may be limited by applicable equitable principles, or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws from time to
time in effect affecting the enforcement of creditors’ rights generally. The
Purchaser has the full power and authority to own and operate its properties and
assets and to carry on its business as currently conducted and as reasonably
expected to be conducted. The Purchaser is duly qualified to do business as a
foreign corporation in all jurisdictions in which the failure to be so qualified
would have a material adverse effect on the Purchaser’s properties or business
as now conducted or as proposed to be conducted. The Purchaser is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Colorado. All corporate action on the part of the Purchaser, its
officers, directors and shareholders necessary for the authorization, execution,
delivery and the performance by the Purchaser of this Agreement, the agreements,
instruments and certificates contemplated by this Agreement, the authorization
(the “Transaction Documents”) and the performance of all of the Purchaser’s
obligations in this Agreement ad the Transaction Documents has been taken.

 

-11-



--------------------------------------------------------------------------------

4.2 Agreement Does Not Violate Other Instruments. The execution and delivery of
this Agreement by Purchaser does not, and the consummation of the transactions
contemplated hereby will not, violate or constitute an occurrence of default
under any provision of, or conflict with, result in acceleration of any
obligation under, or give rise to a right by any party to terminate its or their
obligations under, any mortgage, deed of trust, conveyance to secure debt, note,
loan, lien, lease, agreement, instrument or any order, judgment, decree or other
arrangement to which Purchaser is a party, or is bound, or by which it or its
assets are affected.

 

4.3 Due Diligence. Purchaser (i) has completed such due diligence as Purchaser
deemed necessary and is fully informed as to the business affairs, condition of
the Premises, business records, financial condition, and day to day activities
of the Corporation, has made such examination of the Corporation’s business
records as Purchaser has determined to be necessary, (ii) has been given the
opportunity to ask such questions of and receive answers from the Corporation
and Seller and the LLC, as Purchaser has desired concerning the physical
condition of the Premises and financial affairs of the Corporation,
(ii) requires no additional representations from the Seller and waives reliance
on any representations and warranties, other than those set forth in writing in
this Agreement. Any permitted additional due diligence and inspections by
Purchaser shall be discreet and the purpose thereof shall be kept confidential
from as many employees, vendors, independent contractors, and customers of the
Corporation as is possible in the then circumstances with only such employees or
independent contractors or vendors specifically authorized in writing by the
Corporation having knowledge of the purpose of such inspections and due
diligence.

 

4.4 Disclosures. Purchaser has satisfied itself as to the Contracts (including
the contracts referenced in Section 3.14), and is aware of the discretion of the
City of Minneapolis to approve or not approve the Purchaser as a transferee of
Seller, and desires to enter into this Agreement with full knowledge of and
notwithstanding the existence of, such matters.

 

4.5 Reserved.

 

4.6 Liquor License Process. The Purchaser covenants and warrants that at all
times it will process its application for the transfer of the liquor license to
it in a good faith and expeditious manner and shall provide the complete
information as requested or required by the City of Minneapolis and political
subdivisions thereof including, but not limited to, the Minneapolis Police
Department, as quickly as it is possible to so do.

 

4.7 Certifications. All reports, certifications and other filings pursuant to
the Securities Exchange Act of 1934; Rules 13a-15(e) and 15d-15(e), and
Section 302 of the Sarbanes-Oxley Act of 2002 have been duly and timely filed
with the Securities and Exchange Commission and with any exchange and state in
which any certifications or filings are required to be filed, have been signed
by the required officers of Purchaser, all such are true and correct, and will
continue to be timely and truthfully filed as required at all times Purchaser
remains liable to Seller under the Note, this Agreement and any of the
Collateral Agreements in favor of Seller.

 

4.8 Survival/Purchaser. The warranties of Purchaser set forth in this Section 4
shall survive Closing.

 

5. BROKER. Seller warrants and represents that he has not employed any broker,
finder or agent, nor have any of them otherwise dealt with anyone purporting to
act in the capacity of a finder or broker with respect to the transactions
referred to herein. Purchaser warrants and represents that it has not employed
any broker, finder or agent, nor have any of them otherwise dealt with anyone
purporting to act in the capacity of a finder or broker with respect to the
transactions referred to herein.

 

-12-



--------------------------------------------------------------------------------

6. COLLATERAL AGREEMENTS.

 

6.1 Restrictive Covenant Agreement of Seller. Seller shall enter into a
restrictive covenant agreement not to compete with Purchaser’s Business, as
currently conducted by Seller, within the cities of Minneapolis and St. Paul,
all as set forth in Exhibit 6.1 (“Seller Restrictive Covenant Agreement”). Such
Seller Restrictive Covenant Agreement shall include, among other terms, the
provision that it shall become inoperative and void in the event of any breach
of any material term, covenant, condition, warranty or representation by
Purchaser of this Agreement or any of the Collateral documents which shall mean
the documents referenced in this Agreement and in particular the documents
referenced in this Section 6.

 

6.2 Reserved Place holder for Real Estate Issues.

 

6.3 Restrictive Covenants As to Purchaser and Employees of Purchaser. The
Restrictive Covenants set forth in the Letter of Intent by and between Seller
and Purchaser dated January 3, 2007, as set forth in Paragraphs 11, 12, 13 and
15 together with the remedies provided in Paragraph 14 thereof are ratified,
adopted and affirmed by the Purchaser as terms and conditions of this Agreement
which paragraphs aforereferenced are incorporated into this Agreement by
reference as though fully set forth. For purposes of this Agreement, reference
to the commencement date of the Restrictive Covenants shall be the date of
execution and delivery of this Agreement rather than the date of the Letter of
Intent. The Letter of Intent shall remain in full force and effect until the
paragraphs referenced in this Section 6.8 from the Letter of Intent are
superseded by a Restrictive Covenant Agreement by and between Seller and the
Purchaser and Seller. This Section 6.8 shall survive the Closing of this
Agreement.

(The documents referenced in Section 6 are collectively referred to as the
“Collateral Agreements”).

 

7. CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER TO CLOSE

The obligations of Purchaser to consummate the transactions contemplated by this
Agreement shall be subject to the reasonable satisfaction, on or before the
Closing Date, of each and every one of the following conditions, unless waived,
in whole or in part, by Purchaser, for purposes of consummating such
transaction:

 

7.1 Representations True at Closing. The warranties and representations made by
Seller to Purchaser in this Agreement, the Schedules hereto are incorporated
herein by reference or any document or instrument delivered to Purchaser or
their representatives hereunder shall be substantially true and correct in all
material respects on the Closing Date with the same force and effect as though
such representations and warranties had been made on and as of such time, except
for changes contemplated by this Agreement.

 

7.2 No Injunction, Etc. No action, proceeding, investigation, or regulation
shall have been instituted, threatened or proposed before any court,
governmental agency or administrative agency body to enjoin, restrain, prohibit
or obtain substantial damages in respect of, or which is related to, or arises
out of, this Agreement or the consummation of the transactions contemplated
hereby, or which is related to or arises out of the Business of the Corporation.

 

7.3 Consents, Approvals and Waivers. Purchaser receiving a true and correct copy
of each consent, approval and waiver (a) referred to in this Agreement, or
(b) otherwise required for the execution of this Agreement and the consummation
of the transactions contemplated hereby.

 

7.4 Absence of Adverse Changes. Since January 1, 2007 the Corporation shall not
have suffered any material, adverse change in its financial condition, Business,
property or assets which adversely affects the conduct of its Business.

 

-13-



--------------------------------------------------------------------------------

7.5 Restrictive Covenant Agreements; Seller; Consulting Agreement. The Seller
executing the Restrictive Covenant Agreement.

 

7.6 Liquor License. Approval of the transfer of Stock of the Corporation
contemplated by this Agreement by the City of Minneapolis and approval by the
City of Minneapolis for Purchaser to own the issued and outstanding Stock of the
Corporation as transferee of Seller.

 

7.7 Permits. Purchaser obtaining any necessary permits, certificates or other
authorizations which may be needed in connection with operation of the Business.

 

7.8 Inspection Period. Purchaser acknowledges it had the opportunity to audit
the financial records of the Corporation for calendar years 2005 and 2006 and
the opportunity to complete due diligence with respect to the business and
operation of the Corporation as well as the physical condition of the Premises.
In the event any objection to either the financial records, business or
operations of the Corporation or the physical condition of the Premises was
provided to the Seller or the Landlord, respectively, in writing, if such
objections were not reasonably cured by Landlord and Seller, respectively, prior
to the Closing Date. Purchaser covenants and agrees to repair, replace or
reimburse Seller and/or the LLC for any loss, damage or destruction arising by
reason of Purchaser’s due diligence. This Section 7.9 shall survive Closing
and/or termination of this Agreement.

 

7.10 Execution and Delivery of Instruments/Purchaser. All instruments or
documents not specifically referenced in Section VII but referenced in other
sections of this Agreement and/or are otherwise necessary or desirable in the
opinion of Purchaser and/or Purchaser’s counsel with respect to establishing,
creating and/or securing Purchaser’s rights under this Agreement have been
executed and delivered by Seller and the Corporation.

 

8. CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE SELLER TO CLOSE

The obligations of the Seller to consummate the transactions contemplated by
this Agreement shall be subject to the satisfaction, on or before the Closing
Date, of each and every one of the following conditions, unless waived, in whole
or in part, by the Seller.

 

8.1 Representations True at Closing. The representations and warranties made by
Purchaser in this Agreement or any document or instrument delivered to the
Seller or his representatives hereunder shall be true and correct in all
material respects on the Closing Date with the same force and effect as though
such representations and warranties had been made on and as of such date, except
for changes contemplated by this Agreement.

 

8.2 Covenants of Purchaser. Purchaser shall have duly performed all of the
covenants, acts and undertakings to be performed by it on or prior to the
Closing Date.

 

8.3 No Injunction. Etc. No action, proceeding, investigation or regulation shall
have been instituted, threatened or proposed before any court, governmental
agency or legislative or administrative body to enjoin, restrain, prohibit or
obtain substantial damages in respect of, or which is related to or arises out
of, this Agreement or the consummation of the transactions contemplated hereby,
or which is related to or arises out of, the Business of the Corporation.

 

8.4 Liquor License. Approval of Purchaser as the new sole shareholder of the
Corporation by the City of Minneapolis.

 

8.5 Non-Breach. Purchaser is not in breach or default of any covenant, warranty,
representation, term or condition of this Agreement.

 

-14-



--------------------------------------------------------------------------------

8.6 Purchaser. Purchaser has executed and delivered the REPA to Landlord, each
and all of Purchaser’s and Landlord’s conditions precedent to the closing on the
REPA shall have been met or waived in writing, and transactions contemplated by
the REPA shall close contemporaneously herewith.

 

8.5 Reimbursement to Seller. Receipt of the monetary amounts referenced in
Section 2.4 or an assurance in a form reasonably satisfactory to Seller that the
amounts due pursuant to Section 2.4 will be paid by the Corporation to Seller
immediately after the Closing Date.

 

8.13 Additional Agreements. To the extent an instrument or document is not
above-referenced, Seller receiving the executed and delivered Collateral
Agreements referenced in Section 6.

 

8.14 Non-Termination by Seller. Seller not having cancelled and terminated this
Agreement pursuant to Sections 2.3 or 10.1.

 

8.15 Execution and Delivery of Instruments/Seller. All instruments or documents
not specifically referenced in this Section 8 but otherwise referenced in other
Sections of this Agreement, the Collateral Agreements and/or are otherwise
necessary and desirable in the opinion of Seller and Seller’s counsel with
respect to establishing, creating and/or securing Seller’s rights under this
Agreement and the Collateral Agreements having been executed and delivered.

 

9. TRANSACTIONS AT CLOSING. At the Closing, each of the following transactions
shall occur:

 

9.1 The Seller’s Performance. At the Closing, Seller shall deliver to Purchaser
the following:

 

  9.1.1 The certificate representing shares of the outstanding capital stock of
the Corporation, duly endorsed Assignment Separate From Certificate for transfer
or accompanied by instruments of transfer reasonably satisfactory in form and
substance to Purchaser and their counsel.

 

  9.1.2 Copies of the consents and waivers as provided in this Agreement.

 

  9.1.3 Certificate of Good Standing of the Corporation, as of the most recent
practicable date, from the appropriate governmental authority of the state of
its incorporation.

 

  9.1.4 Resignations of Seller as a director and officer of the Corporation,
effective after Closing this Agreement is completed.

 

  9.1.5 Original minute book of the Corporation.

 

  9.1.6 Evidence of the performance or, waiver by Purchaser, of all covenants
and satisfaction of all conditions required of the Seller by this Agreement, at
or prior to the Closing, as Purchaser or their counsel may reasonably require.

 

  9.1.8 Certificate of Seller, in form and content reasonably acceptable to the
Purchaser, that the representations and warranties of Seller in this Agreement
to the Purchaser are true and correct on the Closing Date with the same force
and effect as though such representations and warranties had been made on and as
of such date, as qualified by Seller’s Schedules.

 

  9.1.9 If not above-referenced in this Section 9.1, execution and delivery by
Seller of the Collateral documents referenced in Section 8.

 

9.2 Performance by Purchaser. At the Closing, Purchaser shall deliver to Seller:

 

  9.2.1 Evidence of the performance of all the covenants and satisfaction of all
of the conditions required of Purchaser by this Agreement at or before the
Closing as Seller or as its counsel may reasonably require.

 

-15-



--------------------------------------------------------------------------------

  9.2.2 If not otherwise referenced in Section 9.2, payment of the amounts and
delivery of documents referred to in Sections 2 and 6.

 

  9.2.3 Satisfactory evidences of the approvals, or waivers, described within
this Agreement.

 

  9.2.4 Certificate of Good Standing of Purchaser from the State of Colorado as
of the most recent practicable date from the appropriate governmental authority.

 

  9.2.5 Certified copies of resolutions of the Board of Directors of the
Corporation effective after Closing, approving the transactions set forth in
this Agreement as same relates to the Corporation.

 

  9.2.6 Certificate of Incumbency of an officer of the Purchaser who is
executing the Agreement in form reasonably acceptable to Seller, and the other
documents contemplated hereunder.

 

  9.2.7 Certified copies of resolutions of the Board of Directors of the
Purchaser approving the transactions set forth in this Agreement.

 

  9.2.8 Certificate of Purchaser, in form and content reasonably acceptable to
Seller, that the representations and warranties of Purchaser in this Agreement
to the Seller are true and correct on the Closing Date with the same force and
effect as though such representations and warranties had been made on and as of
such date.

 

10. DEFAULT

 

10.1 Default by Purchaser. If Purchaser is unable or fails to perform any of its
obligations under this Agreement, or failed to disclosure material facts to
Seller in the negotiation process or to the City of Minneapolis causing the City
of Minneapolis not to accept Purchaser as the new, sole shareholder of the
Corporation, or is in material breach of default of any warranty,
representation, term or condition of this Agreement or has been placed on notice
of any claimed default or breach, and/or is in breach or default or has been
placed on notice of a material breach or default of a representation, warranty,
term or condition and/or one of the Collateral Agreements, Seller shall have the
following remedies:

 

  10.1.1 Commence an action for specific performance, provided such action is
commenced within six (6) months from either the termination of this Agreement by
Purchaser, as the case may be, or failure of Purchaser to close on the Closing
Date by reason of a breach or default by Purchaser of a representation,
warranty, term or condition of this Agreement; In addition, the prevailing party
shall be entitled an award costs and expenses incurred in enforcing or defending
specific performance, including, without limitation, reasonable and necessary
attorney’s fees; or

 

  10.1.2 In the event Seller elects not to exercise the remedy available in
Section 10.1, Seller may elect to terminate this Agreement. In such event,
Seller is released from all obligations to sell the Stock to Purchaser and any
and all liability arising by reason thereof and the Amended Real Estate Purchase
Agreement shall become void and inoperable. In addition, Seller shall retain
$50,000 of earnest money; provided however, if Purchaser’s inability to perform
is caused by Purchaser’s failure to obtain the License Approval, then Seller
shall retain $20,000 of the earnest money plus any additional amounts due Seller
or the Corporation by reason of indemnification obligations.

 

-16-



--------------------------------------------------------------------------------

  10.1.3 As an alternate to Sections 10.1.1 and 10.1.2, Seller may seek from
Purchaser any and all damages permitted by Minnesota law incurred by Seller by
reason of such breach or default. Damages shall include, but not be limited to
damages, lost profits, damages to the Business, damages to the Premises if
required to be paid by the Corporation under the extant Lease, due diligence,
lost profits, and out-of-pocket expenses of Seller, including, without
limitation, attorney’s fees, escrow fees, accountant’s fees, fees incurred in
negotiation and preparation for Closing, internal administrative fees and any
other consulting fees incurred by Seller in preparing and negotiating this
Agreement.

 

10.2 Seller’s Default. In the event Seller is unable or fails to perform any of
its material obligations under this Agreement or is in material breach of any
term or condition, warranty or representation set forth in this Agreement by
Seller, Purchaser may:

 

  10.2.1 Commence an action for specific performance against Seller, but any
such action must be commenced within six (6) months from the date of Seller
failing to close on the Closing Date or any extended Closing; In addition, the
prevailing party shall be entitled an award costs and expenses incurred in
enforcing or defending specific performance, including, without limitation,
reasonable and necessary attorney’s fees; or

 

  10.2.2 In the event Purchaser elects not to exercise the remedy provided in
Section 10.2.1, Purchaser, as the case may be, may bring an action at law to
recover Purchaser’s actual out-of-pocket costs for consultant fees and
investigating the status of the condition of the Premises and Business (provided
complete, legible copies of all such investigations, studies, and reports have
been delivered to Seller) for any out-of-pocket expenses incurred in
investigating the status of the Borrower and operations of the Corporation or
physical condition of the Premises, and for out-of-pocket expenses for
attorney’s fees, accountant’s fees, internal administrative fees, fees incurred
in preparation for Closing, and any other consulting fees which may have been
incurred by Purchaser in preparing and negotiating this Agreement and the
Collateral Agreement; or

 

  10.2.3 In the event Purchaser elects not to exercise the remedies provided in
Sections 10.2.1 and 10.2.2, Purchaser may elect to terminate this Agreement and
in such event, Seller shall be reimbursed the earnest money of $30,000 plus any
accrued interest less any amounts otherwise due Seller by reason of the
indemnification obligations. Purchaser shall have no additional obligation for
the purchase of the Stock or any additional claims against the Seller by reason
of Seller’s default if the remedy selected by Purchaser is pursuant to this
Section 10.2.3.

 

10.3 Return of Documents. If this Agreement is canceled or terminated, each
party shall return all documents and materials which shall have been furnished
by or on behalf of the other party, and each party hereby covenants that it will
not disclose to any person or entity any confidential or proprietary information
about the other party or any information about the transactions contemplated
hereby, except insofar as may be necessary to assert its rights hereunder and
copies of all reports, investigations, studies, surveys, appraisals of land or
equipment, environmental site assessments (collectively, the “Reports”) under
this Agreement shall be provided to Seller without cost but Seller shall not
have the right to rely on any of such Reports.

 

11. INDEMNIFICATION

 

11.1

Indemnification from the Seller to Purchaser. The Seller agrees to and shall
indemnify, defend (with legal counsel reasonable acceptable to Purchaser), and
hold Purchaser harmless, or any assignee of Purchaser at all times after the
date of this Agreement, from and against and in respect of, any liability,
claim, deficiency, loss, damage, or injury, and all reasonable costs and
expenses (including reasonable and necessary attorneys’ fees and costs of any
suit related thereto) suffered or incurred by Purchaser arising from (i) any
misrepresentation by, or breach of any covenant or warranty of, the Corporation
(prior to Closing) or Seller contained in this Agreement, or any Schedule,
certificate, or other instrument furnished or to be

 

-17-



--------------------------------------------------------------------------------

 

furnished by the Corporation, or Seller hereunder, or any claim by a third party
(regardless of whether the claimant is ultimately successful) which if true
would be such a misrepresentation or breach; (ii) any nonfulfillment of any
obligation on the part of the Seller under this Agreement, or from any material
misrepresentation in or material omission from, any certificate or other
instrument furnished or to be furnished to Purchaser hereunder; and (iii) any
suit, action, proceeding, claim or investigation, pending or threatened against
or affecting the Corporation which arises from any act which arose from, or
which is based upon any matter or state of facts existing prior to Closing,
whether or not accrued or reserved against in any Interim Financial Statement of
the Corporation, except for any such matters resulting or substantially
connected to the facts or circumstances disclosed in schedules to Article 3. To
be indemnified under subparts (i) and (ii), Purchaser must provide notice of
claim pursuant to section 11.3 before 5:00 pm (Minneapolis time) on the date of
the first anniversary of the Closing Date (“Cutoff Date”); provided, however,
the time to provide notice shall be extended to the 5:00 pm (Minneapolis
time) on the date of the third anniversary of the Closing Date, if such
misrepresentation, breach, nonfulfillment, material misrepresentation or
material omission forming the basis of such claim could not have been discovered
by Purchaser using reasonable diligence on or before Cutoff Date.

 

11.2 Indemnification From Purchaser to Seller. The Purchaser and the Corporation
(subsequent to closing), jointly and severally shall indemnify, defend (with
legal counsel reasonably acceptable to Seller), and hold the Seller harmless, at
all times after the Closing Date from and against, and in respect of any
liability, claim, deficiency, loss, damage, or injury, and all reasonable costs
and expenses (including reasonable attorneys’ fees and costs of any suit related
thereto) suffered or incurred by Seller, from (i) any misrepresentation by, or
breach of any covenant or warranty of, the Purchaser contained in this
Agreement, or any Exhibit, certificate, or other agreement or instrument
furnished or to be furnished by the Purchaser, or any claim by a third party
(regardless of whether the claimant is ultimately successful), which if true,
would be such a misrepresentation or breach; (ii) any nonfulfillment of any
agreement on the part of the Purchaser or the Corporation (subsequent to
closing), or both, under this Agreement, any certificate or other agreement or
instrument furnished or to be furnished to Seller hereunder; and (iii) any suit,
action, proceeding, claim, or investigation, pending or threatened against, or
affecting the Corporation or Seller, or both, subsequent to closing, which is an
obligation of the Seller, which arises from, which arose from, or which is based
upon, any matter or state of facts existing subsequent to Closing, except as
otherwise required to be paid by Seller pursuant to Section 11.1, above, which
is an obligation of the Seller.

 

11.3 Procedure for Indemnification. In the event a party intends to seek
indemnification pursuant to the provisions of Sections 11.1 or 11.2 hereof (the
“Indemnified Party”), the Indemnified Party shall promptly give notice hereunder
to the other party (the “Indemnifying Party”) after obtaining written notice of
any claim or the service of a summons or other initial legal process in any
action instituted against the Indemnified Party as to which recovery may be
sought against the Indemnifying Party because of the indemnification provided
for in Section 11.1 or 11.2 hereof, and, if such indemnity shall arise from the
claim of a third party, the Indemnified Party shall permit the Indemnifying
Party to assume the defense of any such claim and any litigation resulting from
such claim; provided, however, that the Indemnified Party shall not be required
to permit such an assumption of the defense of any claim or litigation which, if
not first paid, discharged or otherwise complied with, would result in an
interruption or disruption of its business of the Indemnified Party or any
material part thereof. Failure by the Indemnifying Party to notify the
Indemnified Party of its election to defend any such claim or action by a third
party within twenty (20) days after notice thereof shall have been given to the
Indemnifying Party shall be deemed a waiver by the Indemnifying Party of its
right to defend such claim or action.

If the Indemnifying Party assumes the defense of such claim or litigation
resulting therefrom, the obligations of the Indemnifying Party hereunder as to
such claim or litigation shall include taking all steps necessary in the defense
or settlement of such claim or litigation and holding the Indemnified Party
harmless from and against any and all damages caused by or arising out of any
settlement approved by the Indemnifying Party or any judgment entered in
connection with

 

-18-



--------------------------------------------------------------------------------

such claim or litigation. The Indemnifying Party shall not, in the defense of
such claim or any litigation resulting therefrom, consent to entry of any
judgment (other than a judgment of dismissal on the merits without costs) except
with the written consent of the Indemnified Party or enter into any settlement
(except with the written consent of the Indemnified Party) which does not
include as an unconditional term thereof the giving by the claimant or the
plaintiff to the Indemnified Party a release from all liability in respect to
such claim or litigation.

If the Indemnifying Party assumes the defense of such claim or litigation
resulting therefrom, the Indemnified Party shall bear the fees and expenses of
any additional counsel retained by it to conduct its defense.

 

11.4 Inclusions/Exclusions for Indemnification. For purposes of this Agreement,
the indemnification, defense and hold harmless obligations, when referring to a
corporation, shall also refer to and include the shareholders, officers,
directors, employees, agents, and representatives, and each and all thereof, and
their respective successors and assigns (and the same shall be true for a
limited liability company and the general partner of a limited partnership),
except to the extent that such indemnification, defense and hold harmless
obligation is specifically excluded, pursuant to the terms of this Agreement, or
it is apparent by reason of syntax and context that such exclusion is
appropriate and applicable. Reference to an individual entitled to
indemnification, defense and hold harmless obligation shall include such
individual, and his heirs, legal representatives, trustees, successors, and
assigns, and each and all thereof, except as otherwise required to be paid by
Purchaser pursuant to Sections 11.1 or 11.2; or (iv) any claim against, or
liability of, the Corporation (subsequent to closing), or the Seller, which
accrued either prior to or subsequent to the closing, to the extent same was
either accrued or reserved against in the Interim Financial Statements, or
disclosed in any Schedule to this Agreement.

 

11.5 Default of Indemnification Obligation. If an Indemnifying Party, as above
provided, shall fail to assume an obligation to defend under 11.3, then the
Indemnified Party shall have the right, but not the obligation, to assume and
maintain such defense (including reasonable and necessary counsel fees and costs
of any suit related thereto) and any settlement or pay any judgment or verdict
as the Indemnified Party deems necessary or appropriate in the Indemnified
Party’s sole discretion and to charge the cost of any such settlement, payment,
expense and costs, including reasonable and necessary attorneys’ fees, to the
entity or individual that had the obligation to provide such indemnification,
defense and hold harmless obligation, up to any maximum liability provided in
Section 11.1, and same shall constitute an additional obligation of the
Indemnifying Party, under this Agreement, which will bear interest two
(2) points above “Base Rate” of U.S. Bank, National Association, Minneapolis,
Minnesota until paid in full.

 

12. GENERAL PROVISIONS

 

12.1 Waiver. No waiver by any party of any default or non-performance shall be
deemed a waiver of any subsequent default or non-performance, and no waiver of
any kind shall be effective unless set forth in writing and signed by the party
against whom such waiver is to be charged.

 

12.2 Partial Invalidity. If any provision of this Agreement shall for any reason
be invalid, unenforceable or void, the provision which is so invalid,
unenforceable or void shall not impair or invalidate any of the other provisions
of this Agreement, which shall be enforced in accordance with their respective
terms.

 

12.3 Binding Effect. This Agreement shall be binding upon, and the benefits and
obligations provided for in this Agreement shall inure to, Purchaser, Seller,
and the respective heirs, legal representatives, successors and assigns of
Purchaser and Seller and where applicable, the Landlord and the Corporation.

 

-19-



--------------------------------------------------------------------------------

12.4 Notice. Any notice required or permitted to be given under this Agreement
shall be in writing and, except as expressly provided otherwise shall be
effective three (3) days after deposit in the United States mail via both
regular and certified mail, or on the day of actual receipt by either personal
delivery or telecopy transmission, as the case may be, if addressed as follows:

 

If to the Corporation:

   Classic Affairs, Inc.

(Prior to Closing Date)

   Dain Bosworth Plaza, Suite 2540    60 South Sixth Street    Minneapolis, MN
55402    Fax: (612) 339-8922

Copy to:

   Moss & Barnett, A Professional Association

(For Seller and

   4800 Wells Fargo Center

the Corporation

   90 South Seventh Street

Prior to Closing)

   Minneapolis, MN 55402-4129    Attn: Christopher D. Stall, Esq.    Phone:
(612) 877-5279    Fax: (612) 877-5999    Email: stallc@moss-barnett.com

If to Seller:

   Robert W. Sabes    c/o Robert W. Sabes Enterprises    60 South Sixth Street
   Suite 2540 - Dain Rauscher Plaza    Minneapolis, MN 55402    Fax: (612)
339-8922    Email: rwsabes@hotmail.com

If to Purchaser:

   VCG Holding Corp.

(subsequent to the

   390 Union, Suite 590

Closing Date)

   Lakewood, CO 80228    Attention: Troy Lowrie, Chief Executive Officer

Copy to:

   Allan S. Rubin, Esq.

(For Purchaser and

   Draper, Rubin, & Shulman PLC

the Corporation

   29800 Telegraph Road

after the Closing

   Southfield, Michigan 48034

Date)

   Phone: 248.358.9400    Fax: 248.358.9729    Email: allan@draper-rubin.com

or such other address and/or telecopy transmission number as one party may
provide by written notice to the others from time to time.

 

12.5

Assignment. Except as provided in Section 12.5 Seller’s written consent shall be
required for any assignment of Purchaser’s rights under this Agreement which
consent shall be subject to Seller’s sole and absolute discretion. Any attempted
assignment, except with Seller’s prior written consent, shall be ineffective and
shall constitute a default under this Agreement. Notwithstanding any permitted
assignment hereunder, Purchaser shall remain, together with any assignee, liable
for all obligations of Purchaser under this Agreement, the Note and the
Collateral Agreements. Purchaser represent, warrant and certify to Seller that
Purchaser has not assigned, transferred or encumbered or agreed to assign,
transfer or encumber, directly or indirectly, all or any portion of its rights
or obligations under this Agreement. In the event Seller approves an assignment,

 

-20-



--------------------------------------------------------------------------------

 

Purchaser or the assignee shall pay to Seller for each such permitted assignment
or designation of another purchaser, administrative and attorneys’ fees not to
exceed Five Thousand Dollars ($5,000.00) if not requested by Purchaser at least
fifteen (15) days prior to the Closing Date, except is assigned to a direct
affiliate/related entity of Purchaser, for which no fee will be required.

 

12.6 Headings. The headings in this Agreement are inserted solely as a matter of
convenience and for reference and are not a part of this Agreement.

 

12.7 Entire Agreement. This Agreement, the Note, and the Collateral Agreements
supersede and cancel any prior agreements, representations, warranties,
communications or understandings, whether oral or written, among the parties
hereto relating to the transactions contemplated in this Agreement or the
subject matter herein, except as set forth in Section 6.1, with respect to the
Letter of Intent.

 

12.8 Amending. Neither this Agreement nor any provision hereof may be changed,
waived, discharged, amended, revised or terminated unless any of the foregoing
are evidenced by a writing executed and dated by each of the parties.

 

12.9 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

12.10 Time of Essence. Time is of the essence in this Agreement.

 

12.11 Survival of Terms. Where the context of a term, condition, warranty and/or
covenant creates an obligation, liability or both, that would or could arise
after the expiration or termination of the indebtedness of Purchaser evidenced
by the Note but other obligations of Purchaser and/or Seller nonetheless
continue for the benefit of Seller, then such terms and conditions shall remain
in full force and effect and may be enforceable pursuant to the terms of
conditions provided in this Agreement.

 

12.12 Third Party Beneficiary. To the extent rights and/or remedies in favor of
Landlord, are referenced in the Agreement, then Landlord, and its successors and
assigns shall be deemed a third party beneficiary with the right to enforce at
law or in equity, such rights and entitlements as are herein provided.

 

12.13 Schedules. Any Schedules not attached hereto on day of execution of this
Agreement shall be deemed to be and shall become a part of this Agreement as if
executed on the date hereof upon each of the parties initialing and dating each
such Schedule, upon their respective acceptance of its terms, conditions and/or
form. All Schedules attached hereto are incorporated herein by reference, and
all blanks in such Schedules, if any, will be filled in as required in order to
consummate the transactions contemplated herein and in accordance with this
Agreement.

 

12.14 Further Assurances. Each party covenants that at any time, and from time
to time, after the Closing Date, he or it will execute such additional
instruments and take such actions as may be reasonably requested by the other
party to confirm or perfect or otherwise to carry out the intent and purposes of
this Agreement, the Note and the Collateral Agreements.

 

12.15 Expenses. All expenses incurred by the parties hereto in connection with
or related to the authorization, preparation and execution of this Agreement and
the Closing of the transactions contemplated hereby, including, without
limitation of the generality of the foregoing, all fees and expenses of brokers,
agents, representatives, counsel and accountants employed by any such party,
shall be borne solely and entirely by the party which has incurred the same,
unless otherwise provided herein to the contrary.

 

-21-



--------------------------------------------------------------------------------

12.16 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, legal representatives,
executors, administrators, successors and permitted assigns.

 

12.17 Materiality. When an item in this Agreement is designated as “material,”
such item shall be deemed “material” even though individually it may not be
material, or even though the individual adverse effect on the assets or business
of Seller may not be material, if the liability, loss, damage or injury
(including all reasonable costs and expenses related thereto) arising from any
misrepresentation or other breach under this Agreement in connection with such
item and any other item or items (regardless of their designation as material)
are in the aggregate material. Once all such items in the aggregate are so
deemed material, thereafter any liability, loss, damage or injury (and related
expenses) arising from any misrepresentation or breach in connection with any
item shall be deemed material and shall be deemed to have a material adverse
effect on the assets or business of Seller.

 

12.18 Definitions.

 

  12.18.1 “City of Minneapolis”. Any reference in this Agreement to the “City of
Minneapolis” shall mean and refer to Minneapolis, Minnesota.

 

  12.18.2 “Knowledge”. An individual will be deemed to have “Knowledge” of a
particular fact or other matter if (i) such individual is actually aware of such
fact or other matter; or (ii) a reasonably prudent individual actively involved
in the Corporation could be expected to discover or otherwise become aware of
such fact or other matter in the normal course of conducting business.

 

  12.18.3 “Material Adverse Effect”. Material Adverse Effect shall mean in
connection with any party, any event, change or effect that is materially
adverse, individually or in the aggregate, to the condition (financial or
otherwise), properties, assets, liabilities, revenues, income, Business,
operations, results of operations or prospects of such party, taken as a whole

 

  12.18.4 “Ordinary Course of Business”. Ordinary Course of Business shall be
deemed to have been taken in the Ordinary Course of Business only if (i) such
action is consistent with the past practices of the individual or entity taking
such action and is taken in the ordinary course of the normal day-to-day
operations of such individual or entity, and (ii) such action is not required to
be authorized by the Board of Directors of the entity taking the action and does
not require any other separate or special authorization of any nature.

 

  12.18.5 “Threatened”. Threatened shall mean a claim, proceeding, dispute,
action or other matter which will be deemed to have been “threatened” if any
demand or statement has been made in writing or any notice has been given in
writing, or if any other event has occurred, or any other circumstances exist
that would lead a reasonably prudent individual or an entity to conclude that
such a claim, proceeding, dispute, action or other matter is substantially
likely to be asserted, commenced, taken or otherwise pursued in the future.

 

  12.18.6 “S-Distribution”. S-Distribution shall mean a distribution paid to
Seller under Section 1368 of the Internal Revenue Code of 1986, as amended.

 

12.19

Attorneys’ Review. Each and all of the parties hereto acknowledge that he or it
have had the opportunity to be advised by attorneys of their own choice. Each of
the parties hereto acknowledges that this Agreement is a result of an arms’
length negotiation, and in the event any term or condition of this Agreement is
placed before a trier of fact, all of the parties hereto instruct such trier of
fact to avoid any rule of construction whereby any such term or condition would
be construed against

 

-22-



--------------------------------------------------------------------------------

 

the party that was the drafter of the Agreement, inasmuch as the Agreement is a
result of negotiations that have transpired between the parties, and reflects
their joint agreements and compromises with respect to the terms and conditions
herein set forth.

 

12.20 Preservation of and Access to Records. All books and records of the
Corporation shall be preserved by Purchaser for a period of seven (7) years
after the Closing Date; provided, however, Purchaser may destroy any part or
parts of such records upon obtaining written consent of Seller for such
destruction, which consent shall not be unreasonably withheld. Such records
shall be made available to Seller and his representatives at all reasonable
times during normal business hours of Purchaser during said seven-year period
with the right at their expense to make copies thereof. Purchaser may return
such records to Seller at any time and Purchaser’ obligation to preserve or make
available such records shall thereupon terminate.

 

12.21 Cooperation. The parties hereto shall cooperate with each other in all
respects, including using their best efforts to assist each other in satisfying
the conditions precedent to their respective obligations under this Agreement,
to the end that the transactions contemplated hereby will be consummated.
Without limiting the generality of the foregoing (i) Seller will vote all of his
stock in the Corporation in favor of the consummation of the transactions
contemplated hereby, and (ii) Purchaser agrees to vote all of its stock in the
Corporation in favor of the consummation of the transactions contemplated under
this Agreement and the Collateral Agreement.

 

12.22 Public Announcements. The timing and content of all public announcements
relating to the execution of this Agreement and the consummation of the
transactions contemplated hereby shall be approved by Seller and Purchaser prior
to the release of such public announcements, and each party agrees to cooperate
with the other party as appropriate. Subsequent to the Closing Date, Purchaser
may make such announcements and/or advertisements as Purchaser, in its sole
discretion, deem necessary to all customers and/or potential customers and
suppliers of the Business. Purchaser may also make any announcement or public
filing necessary to comply with the Rules of the Security Exchange Commission
(“SEC”), any governmental agency, of the Rules of any public exchange on which
purchasers stock is traded.

 

12.23 Number and Gender. Unless the context otherwise requires, words importing
the singular number shall include the plural and vice versa and words importing
the use of any gender shall include all genders.

 

12.24 Construction. The parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement. The word “including” shall mean including without limitation.
The parties intend that each representation, warranty and covenant contained
herein shall have independent significance. If any party has breached any
representation, warranty or covenant contained herein in any respect, the fact
that there exists another representation, warranty or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which the
party has not breached shall not detract from or mitigate the fact that the
party is in breach of the first representation, warranty or covenant. Wherever
possible, each provision of this Agreement will be interpreted so that it is
valid under the applicable law. If any provision of this Agreement is to any
extent invalid under the applicable law, that provision will still be effective
to the extent it remains valid. Any word or phrase which is capitalized as a
term of art not specifically defined in this Agreement shall have the meaning
defined in this Agreement.

 

12.25 Relationship of the Parties. The parties acknowledge that neither party is
an agent for the other party, and that neither party shall or can bind or enter
into agreements for the other party.

 

-23-



--------------------------------------------------------------------------------

12.26 Confidentiality. The parties hereto shall not disclose any of the material
terms of this Agreement or any information obtained in due diligence documents
(except to the extent as may be required by law or as required by the applicable
title company or the officers, directors, partners and employees of the parties
hereto in the ordinary course of business) without the prior written consent of
the other party. Notwithstanding the above, Purchaser may release information
necessary to comply with the Rules of the Security Exchange Commission (“SEC”),
any governmental agency, of the Rules of any public exchange on which purchasers
stock is traded, as well as any court/agency ordered process, provided Seller is
given notice of such disclosure.

 

12.27 Governing Law; Jury Trial.

 

  12.27.1 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF MINNESOTA WITHOUT REGARD
TO THE CONFLICT OF LAWS, PRINCIPLES THEREOF AND ANY APPLICABLE LAWS OF THE
UNITED STATES OF AMERICA. PURCHASER HEREBY CONSENTS AND AGREES THAT THE STATE OR
FEDERAL COURTS IN HENNEPIN COUNTY, MINNESOTA SHALL HAVE EXCLUSIVE JURISDICTION
TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN SELLER AND PURCHASER AND/OR
BETWEEN THE CORPORATION AND THE LANDLORD PERTAINING TO THIS AGREEMENT OR ANY OF
THE COLLATERAL AGREEMENTS, THE NOTE AND THE OPTION AND SALE AND PURCHASE OF REAL
ESTATE, AND THE AMENDED AND RESTATED REAL ESTATE LEASE OR TO ANY MATTER ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE COLLATERAL AGREEMENTS OR
OTHER AGREEMENTS REFERENCED WITHIN THIS AGREEMENT; PROVIDED, SELLER MAY BRING
SUIT OR TAKE OTHER ACTION IN ANY OTHER JURISDICTION TO REALIZE ON THE COLLATERAL
OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER
COURT ORDER IN FAVOR OF SELLER OR THE LANDLORD OR, IF APPLICABLE, THE
CORPORATION.

 

  12.27.2 JURY TRIAL. SELLER AND PURCHASER AND THE LANDLORD WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION SUIT OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE BETWEEN SELLER AND PURCHASER
ARISING OUT OF, CONNECTED WITH, RELATED TO OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE
COLLATERAL DOCUMENTS OR OTHER AGREEMENTS REFERENCED IN THIS AGREEMENT INCLUDING,
BUT NOT LIMITED TO, THE OPTION AND SALE AND PURCHASE OF REAL ESTATE, AND THE
AMENDED AND RESTATED REAL ESTATE LEASE AND ANY OF THE TRANSACTIONS RELATED TO
ANY OF THE FOREGOING.

 

12.28 Acceptance. The mailing, delivery, or negotiation of this Agreement and
Schedules shall not be binding, nor shall either party have any obligations or
liabilities, or any rights with respect thereto until this Agreement has been
executed and delivered by all parties to the Agreement. Until such execution and
delivery, either party may terminate all negotiations and discussion of the
subject matter of this Agreement, without cause and for any reason, without
recourse or liability. The parties agree that this Agreement may be executed and
delivered without and/or all of the Schedules attached but with the
understanding any omitted Schedules will be subsequently attached after
initialing and dating by each party. In such event, the omitted Schedule shall
be deemed to have been delivered the date of execution of this Agreement.

 

12.29 Recitals. The Recitals set forth above are incorporated into the body of
this Agreement by reference as though fully set forth.

 

-24-



--------------------------------------------------------------------------------

12.30 Treatment of Letter of Intent. The Parties entered into a Letter of Intent
dated January 3, 2007 setting forth certain terms with respect to the
transaction contemplated by this Agreement, which Letter of Intent, except for
Sections 11, 12, 13 and 14, is superseded by the terms of this Agreement.
Paragraphs 11, 12, 13 and 14 shall survive until this Agreement is closed and
the instruments herein referenced are executed and delivered; thereafter,
Paragraphs 11, 12, 13 and 14 shall be superseded by this Agreement.

[Signature Page Follows.]

 

-25-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first set forth above.

 

PURCHASER:

    SELLER:

VCG HOLDING CORP.

    By:  

/s/ Troy Lowrie

   

/s/ Robert W. Sabes

  Troy Lowrie     Robert W. Sabes Its:   Chief Executive Officer    

[Signature Page to Stock Purchase Agreement between VCG Holding Corp. and Robert
W. Sabes.]

 

-26-